Title: From Thomas Jefferson to Daniel L. Hylton, 5 April 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Apr. 5. 1791.

Your favor of Mar. 12. came to hand a fortnight ago and having given me reason to expect that the bill of lading for the vis-a-vis would come within a post or two, I have delayed answering in order to make one job of it. But not recieving the bill of lading, I trouble you again to send it forward. In the mean time I had enquiry made at New York whether any such captain as Towles had arrived there and am answered in the negative. I now inclose you a bankpostnote for 22. Doll. 75. cents equal to £6–16–6 the expences you were so kind as to disburse for the 13 hogsheads of tobacco. Their quality has been found of the very best according to the taste of this market, and I have consequently sold my whole crop, except about 14,000 ℔. of the Bedford tobacco which having been injured by the wet would not answer here. I have written to Mr. Lewis to sell that part in the country, and to hurry down all the rest from Bedford and Albemarle, which I expect will be about 39 or 40 thousand. I must trouble you to have this sent to me here, making the freight payable here. I am told the proper price is 20/ this money or 2 Dol. 66 cents pr. hhd. On this you will be pleased to do for the best. The inclosed letter to Mr. Lewis desires him to place 15. or 16.£ in your hand to pay the warehouse and shipping expences; to prevent adding that advance to the other trouble I am giving you, be so good as to send it by the Charlottesville post which calls at the printing office (Davies’s I believe) the day of the week on which  the paper comes out. If you can now and then drop me a line informing me how the tobacco comes in, I shall thank you. My cordial esteem to Mrs. Hylton and am Dear Sir Your affectionate humble servt.,

Th: Jefferson

